Mr. Justice Paxson
delivered the opinion of the court,
The power of the Orphans’ Court to set aside a sale of real estate made in pursuance of its own order, for inadequacy of price, is well settled. It is frequently done when security is offered that the property will bring a higher price at a re-sale. This power has been recognised by this court in Hays’s Appeal, 1 P. F. Smith 58; Brown’s Appeal, 18 Id. 53. It by no means follows, however, that because the power exists, it is to be exercised in all cases. It is a matter that rests in the sound discretion of the Orphans’ Court. As a general rule this court will not review an exercise of discretion unless the record shows palpable and gross abuse: North Pennsyl*313vania Railroad Co. v. Davis, 2 Casey 238 ; Hudson’s Appeal, 3 Id. 47 ; Neil v. Tate, Id. 208 ; Helfenstein v. Leonard, 14 Wright 462; Neeld’s Appeal, 20 P. F. Smith 113. In this case the real estate was sold for $1626. Prior to confirmation it was ascertained that $2000 could be had for it; in fact a responsible bid for that amount was tendered in case of a re-sale. The Orphans’ Court, notwithstanding this offer, confirmed the sale. W e are not sure that this was a wise exercise of its discretion. The question for our consideration, however, is whether the confirmation of the sale was such a palpable abuse of its discretion as to justify our interference. We are not clear that it was. Repeated efforts had been made to sell this property without success, and it was sold at last upon a third pluries order. It was a sale for the payment of debts, and creditors who are delayed in the collection of their money are entitled to some consideration as well as heirs. It also appears from the record that even if the property were sold for $2000 the .estate would not more than pay the debts, leaving nothing for the heirs, who are the parties seeking to have the sale set aside. The creditors, who are the only parties practically interested in the matter, make no complaint.. If they prefer prompt payment of a part of their money to a larger dividend accompanied with delay, the court below did no wrong to the heirs at law in confirming the sale. There ayouM be nothing for them in either event.
The decree is affirmed, and the appeal dismissed; the costs to be paid by the appellant.